Citation Nr: 1731278	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-05 720	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 19, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by RO.  The Board observes that the Veteran was denied TDIU in a July 2008 rating decision; he did not appeal that determination.  However, the Board previously found that the issue of TDIU was again raised by the record and assumed jurisdiction of the matter.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In October 2011 and November 2014, the Board remanded the claim for additional development.  In January 2016, the RO granted a TDIU, effective January 19, 2008.  However, this award did not constitute a total grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board has characterized the matter on appeal as indicated on the title page. 

The Veteran testified before a Veterans Law Judge (VLJ) at the RO in January 2009; a transcript of this proceeding has been associated with the claims file.  In March 2013, the Veteran was notified that the VLJ who conducted the January 2009 hearing was no longer employed by the Board.  He was informed that if no response was received within 30 days, the Board would assume that he did not desire a new hearing.  The Veteran did not respond to this notice, thus the Board will proceed with appellate review. 

Finally, for purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusion of law. 


FINDINGS OF FACT AND CONCLUSION OF LAW

1.  The Veteran's self-employment as a "drywaller" was substantially gainful employment, as opposed to marginal, because his lay statements and submitted financial records show earnings in excess of the federal poverty threshold, as established by the U.S. Department of Commerce, Bureau of the Census; his self-employment was not in a protected environment because it involved a partnership, which ended when he was unable to perform his duties. 

2.  The Veteran indicated to treatment providers that he planned on resigning from his occupation in January 2008; evidence submitted by his prior employer clearly show that his last date of employment was January 18, 2008.

3.  A threshold requirement for either a schedular or extraschedular TDIU is a finding that the Veteran is unable to secure and follow substantially gainful employment;  because the Veteran was substantially and gainfully employed until January 18, 2008, he has not satisfied this threshold requirement to warrant an earlier effective date for his award of TDIU.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.16.


ORDER

Entitlement to a TDIU, prior to January 19, 2008, is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


